Citation Nr: 0947702	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to 
October 1977.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in November 2006 and April 2009.  
This matter was originally on appeal from rating decisions 
dated in December 2002 and August 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  A bilateral knee disability is not related to active 
service.

2.  A bilateral hip disability is not related to active 
service or to service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A bilateral hip disability was not incurred in or 
aggravated by active service and is not causally related to 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's November 2006 and April 2009 Remands, 
the Appeals Management Center (AMC) obtained the Veteran 
Social Security Administration (SSA) records, scheduled the 
Veteran for a VA examination to determine the etiology of 
knee and hip disabilities, and issued a supplemental 
statement of the case (SSOC).  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's November 2006 and April 2009 Remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in April 2003, December 
2006, and November 2007 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
Together, the letters informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2006 and November 2007 letters told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, SSA records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in November 2002 and 
June 2007.  38 C.F.R. § 3.159(c)(4).  The June 2007 VA 
examiner addressed the etiology of the Veteran's knee and hip 
diagnoses and addressed whether the Veteran's Osgood-
Schlatter's disease was aggravated during his active service 
in conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  The June 2007 
VA examination report is thorough; thus this examination is 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The Veteran contends that he was diagnosed with Osgood-
Schlatter disease (OSD) prior to entering service and that 
his pain worsened during service due to physical activity 
resulting in degenerative joint disease of bilateral knees 
resulting in a loss of cartilage.  The Veteran also contends 
that the pain from his knees has moved to his hips.

The first matter is whether the Veteran is entitled to the 
presumption of soundness as to the OSD.

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).

The Veteran's service medical records indicate that at 
enlistment in November 1976, clinical evaluation of the 
Veteran's lower extremities was normal.  On the Report of 
Medical History completed by the Veteran in conjunction with 
his enlistment examination, he noted that he had cramps in 
his legs.  The Physician noted in the section for summary and 
elaboration of all pertinent data "[OSD] until last year."  

The regulations expressly provide that the term "noted" 
signifies "[o]nly such conditions as are recorded in 
examination reports." 38 C.F.R. § 3.304(b) (2009).  A 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

Therefore, as OSD was not noted on entrance into service, the 
Veteran is entitled to the presumption of soundness.

The next matter is whether there is clear and unmistakable 
evidence that OSD pre-existed active service.  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a 
defect, infirmity, or disorder existed prior to service 
should be based on "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof." 38 
C.F.R. § 3.304(b)(1) (2009).

Pre-service medical treatment records indicate that x-rays of 
the knees in April 1975 showed very slight prominence of the 
right tibial tubercle which noted to possibly represent old 
OSD.  The Board finds that the service treatment records 
notations that the Veteran's OSD existed prior to service 
combined with x-ray results dated in 1975 of possible old OSD 
and the Veteran's statements that his OSD existed prior to 
service is clear and unmistakable evidence that OSD existed 
in the right knee prior to service. 

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The Veteran's service treatment records indicate that on 
November 26, 1976, the Veteran presented with complaint of 
pain in anterior right tibia primarily on running.  Physical 
examination demonstrated no abnormalities and no significant 
point tenderness.  Assessment was shin splint.  On December 
8, 1976, the Veteran presented with right leg pain and shin 
splint.  Physical examination demonstrated tenderness over 
tibial tubercle and left medial tibia and slight ecchymosis 
of left tibia.  Assessment was OSD and shin splints.  On 
January 10, 1977, the Veteran presented with complaint of 
pain in left leg.  Physical examination showed pain localized 
to lateral aspect of left knee.  Assessment was lateral 
ligament strain.  The Veteran presented on January 26, 1977, 
with pain in left leg.  X-rays taken showed a questionable 
soft tissue area of increased density projected just dorsal 
to the distal shaft of the fibula.  However, health record 
noted x-rays negative.  Assessment was shin splints.  On 
February 2, 1977, the Veteran presented after failing 7.5 
point test.  The Veteran complained of diffuse left knee 
pain.  Physical examination demonstrated slight laxity of 
left lateral collateral and no point tenderness.  Assessment 
was no significant abnormalities.    In August 1977, the 
Veteran presented with complaint of pain in left knee for 
four days.  History of Osgood Schlatter's was noted.  
Physical examination showed slight edema medial aspect of 
tibial head, pinpoint tenderness to medial aspect of tibial 
head and mid tibial head, range of motion pain on flexion and 
extension, popping on lateral tibial head on extension.  
Impression was OSD left knee.

The Report of Medical Examination on separation in October 
1977 indicated that the Veteran's lower extremities were 
evaluated as normal except for scars on the knees and a scar 
on the left shin. 

The Veteran was afforded a VA examination in November 2002.  
The Veteran reported that he had OSD of both knees diagnosed 
in 1973, that it improved to where he was accepted into the 
Navy in 1976, that he fell four separate times while in boot 
camp due to flare-ups, and that he has had continued pain in 
bilateral knees since that time.  The diagnosis rendered was 
Osgood-Schlatter syndrome, resolved and mild osteoarthritis.  

The VA examiner opined that the Veteran did have OSD before 
he went into the military and that it was not aggravated 
during his military service.   
The VA examiner stated, "I believe there must have been some 
other internal knee derangement, such as chronic 
sprain/strain of the knee that caused his discomfort."

In November 2006, the Board remanded the case for a medical 
opinion as to whether the Veteran's OSD underwent a permanent 
increase in severity during service and if so was it due to 
the natural progress of the disease.  In June 2007, the VA 
examiner stated, "[a]ggravating OSD, which generally ceases 
to be symptomatic with completion of growth, which had 
occurred by at least 1975 according to x-rays that were taken 
before [the Veteran] went in the service, would have been 
symptomatic during his service and very unlikely that would 
have been his problem, and more likely it was shin splints."

Thus, the Board reaches the conclusion that the record, 
viewed as a whole, demonstrates by clear and unmistakable 
evidence that the Veteran's OSD of the right lower extremity 
was not aggravated by active service as the evidence 
indicates that the OSD had ceased to be symptomatic prior to 
the Veteran's entrance into service.

Accordingly, the Board concludes that there is clear and 
unmistakable evidence that OSD of the right lower extremity 
preexisted the Veteran's service and was not permanently 
aggravated by service; therefore, the presumption of 
soundness is rebutted.  The Board finds further, that a 
discussion of whether the presumption of aggravation has been 
rebutted in this case under the provisions of 38 U.S.C.A. § 
1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board has 
found by clear and unmistakable evidence that the Veteran's 
OSD of the right lower extremity was not aggravated by 
service in order to conclude that the presumption of 
soundness was rebutted.

The Board notes that the Veteran's claim is not confined to 
just the diagnosis of OSD of the right lower extremity.  In 
Clemons v. Shinseki, No. 07-0558 (U.S. Vet. App., Feb. 19, 
2009), the Court held that VA should consider all possible 
diagnoses arising from similar symptoms.  The Court pointed 
out that a claimant cannot be held to a "hypothesized 
diagnosis - one he is incompetent to render..." when 
determining what his actual claim may be.  

The next question, therefore, that must be addressed is 
whether incurrence of a chronic knee or hip disorder, other 
than OSD of the right lower extremity, is factually shown 
during service.  The Board concludes it was not.  

As noted above, the service treatment records show a 
diagnosis of OSD of the left lower extremity, lateral 
ligament strain of the left knee, and bilateral shin splints.  
However, the Board cannot conclude a "chronic" knee 
condition was incurred during service.  Treatment for a 
disorder in service cannot be considered treatment for a 
chronic disorder unless there is some indication that a 
chronic disorder exists.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  Recent VA medical records do not 
show current diagnoses of OSD, lateral ligament strain, or 
shin splints.  As noted above, the November 2002 VA examiner 
noted that the OSD had resolved.  

The VA medical records indicate current diagnoses of 
osteoarthritis of the Veteran's knees and hips.  The Veteran 
testified in January 2004 that he believed that the symptoms 
of knee pain on active duty attributed to OSD and shin 
splints were actually symptoms of osteoarthritis.  However, 
the service treatment records are absent complaints, findings 
or diagnoses of any arthritis during service.  Except for 
scars on the Veteran's knees and left shin, the Veteran's 
lower extremities were evaluated as normal at separation from 
service in October 1977.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
bilateral hip arthritis in the record is in June 1996, nearly 
20 years after the Veteran's discharge from service; and the 
first showing of knee arthritis in the record is in November 
2001, more than 20 years after the Veteran's discharge from 
service.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  In adjudicating a claim, including as to 
continuity of symptomatology, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Although the Veteran asserts that his current knee and hip 
disorders are related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he engaged in certain activities in service and currently 
experiences certain symptomatology.   See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  The Board 
acknowledges that it cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of 
contemporaneous evidence is for consideration in determining 
credibility.  

In this regard, the Board notes that the record includes only 
one complaint of right knee pain (April 1981) between the 
Veteran's date of discharge from service in October 1977 and 
November 2001.  

In an April 2003 letter, the Veteran stated that shortly 
after leaving service, he was diagnosed with loss of 
cartilage in both the right and left knees at the Saltzman 
and Gunther Clinic and that in 1977 or 1978, he saw a 
physician at Fayetteville VAMC who recommended that he be 
sent to Little Rock VAMC for treatment of both knees by 
pumping or installing silicone into knee cavities for 
cushioning of the knees.  In January 2004, the Veteran 
testified at an RO hearing that he had seen his private 
physician in Mountain Home, Arkansas that detected the 
osteoarthritis and that afterward, sometime in 1978, 1979, 
1980, or 1981, he went to VAMC where x-rays were taken and 
prognosis given that his cartilage was completely gone and 
that he needed to be sent to Little Rock Hospital to have 
both his knees surgically pumped with silicone and relearn 
how to walk.  In his March 2004 substantive appeal, the 
Veteran stated that in 1979, 1980, or 1981, he was diagnosed 
by a treating physician or clergy at the Fayetteville VAMC 
who at that time stated that he was in need of special 
treatment by the Little Rock VAMC in which they would need to 
pump silicone into his knees due to osteoarthritis and that 
it would take approximately six months to relearn how to walk 
through therapy.  

The Veteran also noted that in 1996, he was injured at work 
and filed for workers compensation.  The Veteran noted that 
he was sent to the company's physician who determined that 
the Veteran was immediate need of knee and hip replacement.  
The Veteran stated that his attorney sent him to several 
hospitals and attending physicians where he was diagnosed 
with arthritis in the hip and knee joints.  The Veteran 
stated that this was the only time he had been seen or 
treated outside of the VA for the pain he was suffering.  As 
noted above, a June 1996 letter from private physician noted 
that the Veteran had degenerative arthritis of both hips, 
that he was having significant left hip pain, and that it 
would be very helpful if the Veteran could be off of his feet 
for 30 to 50 percent of the time while on the job.

Private medical records from March 1969 to April 1981 do not 
show a diagnosis of arthritis or loss of cartilage in either 
knee.  The April 1981 private medical record indicates that 
the Veteran presented with painful right knee for two weeks 
with no known injury.  Although there was a notation of point 
tenderness median to patella and trace fluid in the joint, 
there was no notation that x-rays of the right knee revealed 
arthritis or loss of cartilage.  

The Fayetteville VAMC stated that they had no records for the 
Veteran during the period January 1, 1978 to December 31, 
1981.  

A November 1989 application for medical benefits indicates 
that the Veteran had last received care from VA in Wichita, 
Kansas in 1980.  

There is only one medical record with complaint of knee pain 
between the Veteran's date of discharge in October 1977 and 
2001.  This fact, coupled with the Veteran's denial of any VA 
treatment between 1980 and 1989 and of any private post-
service treatment between 1981 and 1996 and since 1996, the 
Board finds that any assertions by the Veteran as to the 
continuity of symptomatology of knee pain since service to be 
less than credible.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has osteoarthritis of bilateral knees and bilateral 
hips.  The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disabilities and military service.

Initially, the Board notes that in support of his claim, the 
Veteran has submitted numerous medical Internet articles 
regarding shin splints, tibial plateau fractures, meniscus 
tears, crepitus, and osteoarthritis.  The Veteran claims that 
the Internet medical evidence viewed in conjunction with his 
pre-service, service, and post-service medical records 
indicate that he has osteoarthritis from an injury in the 
Navy that was not treated properly.  The Board notes that 
medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Internet articles submitted by the 
Veteran are of a general nature and do not contain any 
information or analysis specific to the Veteran's case.  Such 
analysis has been provided by the Veteran himself; however, 
to the extent that the Veteran himself contends that his in-
service diagnoses were actually symptoms of osteoarthritis, 
any such statements also do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  As such, the treatise 
evidence submitted by the Veteran is of no probative value as 
the submitted Internet medical evidence in this instance is 
general in nature as to not constitute competent, probative 
evidence with respect to any alleged misdiagnoses provided 
for the Veteran's knees before, during, and after service.  
The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In June 2007, the Veteran underwent a VA examination.  After 
review of the claims file and physical examination of the 
Veteran, Dr. O.L.H. rendered an opinion that it was unlikely 
that Osgood-Schlatter's disease could lead to any disability 
of the hip and certainly not to osteoarthritis.  Dr. O.L.H. 
also opined that it was unlikely that the Veteran's current 
knee problem of mild osteoarthritis would be attributable to 
Osgood-Schlatter's disease.  Dr. O.L.H. opined that the 
Veteran's current osteoarthritis and current symptoms were 
more likely due to the fact that the Veteran had worked off 
and on in construction work for the thirty years since his 
release from active duty.

In December 2008, J.S.C. reviewed the claims file and 
rendered an opinion that it was as likely as not that the 
Veteran's Osgood-Schlatter disease led to his degenerative 
joint disease of the hips and knees but noted that Osgood-
Schlatter disease was a disease of the youth which at an 
increased growth rate causes bilateral knee complaints but 
did not attack the joints in causing severe degenerative 
joint disease.

The Board notes that at first glance there appears to be a 
difference of opinion among the medical professionals.  In 
deciding whether the Veteran's osteoarthritis of the knees 
and hips are related to service, it is the responsibility of 
the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.

Here, there are legitimate reasons for accepting the Dr. 
O.L.H.'s unfavorable medical opinions over J.S.C.'s medical 
opinion.  With regard to medical evidence, an assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence. They have 
held, for example, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999). Also, a medical opinion 
is inadequate when unsupported by clinical evidence. Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  

Although J.S.C. appears to render an opinion that the 
Veteran's Osgood-Schlatter disease led to his degenerative 
joint disease of the hips and knees, his rationale only 
emphasizes that Osgood-Schlatter disease was not a factor in 
causing severe degenerative joint disease.  Thus, J.S.C.'s 
opinion is inconsistent with his rationale.  In this case, 
J.S.C.'s opinion is not supported by rationale and does not 
provide the required degree of medical certainty.

In comparison, Dr. O.L.H.'s reasoned medical opinion that the 
Veteran's osteoarthritis and current symptoms are not likely 
due to his period of active duty are accordingly more 
probative than the inconsistent statement rendered by J.S.C. 
and that the medical evidence of record indicating that the 
Veteran's knee and hip osteoarthritis is not related to the 
Veteran's active duty service outweighs the medical evidence 
in favor of the claim. 

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of osteoarthritis until many years 
after service.  

Thus, the record is absent evidence of inservice incurrence 
of a chronic disease or injury responsible for the Veteran's 
knee or hip osteoarthritis, evidence of arthritis within a 
year following service, and evidence of continuity of 
symptomatology, and a preponderance of the competent medical 
evidence is against a nexus between service and currently 
diagnosed osteoarthritis of the knees and hips.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

However, because service connection has been denied for a 
bilateral knee disability, the theory of entitlement to 
service connection for bilateral hip disability as secondary 
to knee disability under 38 C.F.R. § 3.310 is rendered moot.  
See 38 U.S.C.A. § 7104 (West 2002) (the Board's jurisdiction 
requires that there be a legal or factual "question" on 
appeal for the Board to decide).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  




ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


